                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     May 18, 2021


By ECF
The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re: United States v. Haitao Mai, 20 Cr. 702 (LGS)

Dear Judge Schofield:

        On April 8, 2021, following a referral by this Court, the above-referenced defendant
entered a guilty plea to a one-count information filed on December 29, 2020, before the Honorable
Stewart D. Aaron, United States Magistrate Judge for the Southern District of New York. At that
proceeding, Magistrate Judge Aaron scheduled a control date for a sentencing hearing to be held
in this matter on July 29, 2021. Following its receipt of the transcript of the proceeding, the
Government forwarded to the Court on April 27, 2021, a letter attaching (i) the transcript of the
defendant’s plea proceeding; (ii) a copy of the plea agreement; and (iii) a proposed order accepting
the defendant’s plea. To date, the matter remains under consideration by this Court.

       Given the period of time that has elapsed since the proceeding before Magistrate Judge
Aaron, it appears that time has begun to accrue pursuant to the Speedy Trial Act. See 18 U.S.C.
§§ 3161(h)(1)(D), (H). Accordingly, the Government respectfully requests that time be excluded
under the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(1)(G) and 3161(h)(7)(A), through July 29, 2021,
                                                                                          Page 2


the date of the sentencing proceeding scheduled by Magistrate Judge Aaron, to permit the Court
to continue its review of the materials pertaining to the defendant’s guilty plea.1

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney
                                             Southern District of New York

                                         By: Jarrod L. Schaeffer
                                             Jarrod Schaeffer
                                             Assistant United States Attorney
                                             Tel: (212) 637-2270

cc:    Joel Cohen, Esq. (via ECF)




      :KHUHDVWKLV&RXUWKDVLVVXHGDQRUGHUDFFHSWLQJGHIHQGDQW VJXLOW\SOHD 'NW1R 
      7KLVDSSOLFDWLRQLV'(1,('DVPRRW7KH&OHUNRIWKH&RXUWLVGLUHFWHGWRWHUPLQDWHWKH
      OHWWHUPRWLRQDWGRFNHWQXPEHU
      
      'DWHG0D\
      1HZ<RUN1HZ<RUN




1
  The Government has attempted several times by phone and email to contact defense regarding
the defendant’s position with respect to the exclusion of time, but has not received any response.
